

FORM OF SERVICE AGREEMENT


APPLICABLE TO FIRM TRANSPORTATION SERVICE
UNDER RATE SCHEDULE FTS-l




THIS AGREEMENT is made and entered into this 16th day of February, 2011, by and
between


Gas Transmission Northwest Corporation, a California corporation (hereinafter
referred to as "GTN"),


and


Northwest  Natural Gas Company, a corporation existing under the laws of the
State of Oregon, (hereinafter referred to as "Shipper"), on behalf of N/A
(hereinafter referred to as N/A).


WHEREAS, GTN owns and operates a natural gas pipeline transmission system which
extends from a point of interconnection with the pipeline facilities of
TransCanada PipeLines Limited B.C. System at the International Boundary near
Kingsgate, British Columbia, through the states of Idaho, Washington and Oregon
to a point of interconnection with Pacific Gas and Electric Company at the
Oregon-California border near Malin, Oregon; and


WHEREAS, Shipper desires GTN, on a firm basis, to transport certain quantities
of natural gas from Kingsgate to Stanfield for ultimate delivery to N/A (specify
end-user, local distribution company, intrastate or interstate pipeline) on
behalf of N/A (specify local distribution company or intrastate pipeline); and


WHEREAS, GTN is willing to transport certain quantities of natural gas for
Shipper, on a firm basis,


NOW, THEREFORE, the parties agree as follows:




I
Governmental Authority


1.1
This Firm Transportation Agreement ("Agreement") is made pursuant to the
regulations of the Federal Energy Regulatory Commission (FERC) contained in 18
CFR Part 284, as amended from time to time.



1.2
This Agreement is subject to all valid legislation with respect to the subject
matters hereof, either state or federal, and to all valid present and future
decisions, orders, rules, regulations and ordinances of all duly constituted
governmental authorities having jurisdiction.



1.3
Shipper shall reimburse GTN for any and all filing fees incurred by GTN in
seeking governmental authorization for the initiation, extension, or termination
of service under this Agreement and Rate Schedule FTS-l. Shipper shall reimburse
GTN for such fees at


Portlnd2-4642870.3 0055570-00326
 
 

--------------------------------------------------------------------------------

 

 
GTN's designated office within ten (10) days of receipt of notice from GTN that
such fees are due and payable. Additionally, Shipper shall reimburse GTN for any
and all penalty fees or fines assessed GTN caused by the negligence of Shipper
in not obtaining all proper Canadian and domestic import/export licenses, surety
bonds or any other documents and approvals related to the Canadian exportation
and subsequent domestic importation of natural gas transported by GTN hereunder.



II
Quantity of Gas and Priority of Service


2.1
Subject to the terms and provisions of this Agreement and GTN's Transportation
General Terms and Conditions applicable to Rate Schedule FTS-1, daily receipts
of gas by GTN from Shipper at the point(s) of receipt shall be equal to daily
deliveries of gas by GTN to Shipper at the point(s) of delivery; provided,
however, Shipper shall deliver to GTN an additional quantity of natural gas at
the point(s) of receipt as compressor station fuel, line loss and unaccounted
for gas as specified in the Statement of Effective Rates and Charges applicable
to Rate Schedule FTS-l. Any limitations of the quantities to be received from
each point of receipt and/or delivered to each point of delivery shall be as
specified on the Exhibit A attached hereto.



2.2
The maximum quantities of gas to be delivered by GTN for Shipper's account at
the point(s) of delivery are set forth in Exhibit A.



2.3
In providing service to its existing or new customers, GTN will use the
priorities of service specified in Section 6.19 of GTN's Transportation General
Terms and Conditions on file with the FERC.



2.4
Prior to initiation of service, Shipper shall provide GTN with any information
required by the FERC, as well as all information identified in GTN's
Transportation General Terms and Conditions applicable to Rate Schedule FTS-1.



III
Term of Agreement


3.1
This Agreement shall become effective 11/1/11, and shall continue in full force
and effect until 10/31/12.



Thereafter, this Agreement shall continue in full force and effect for an
additional term of N/A unless N/A gives at least N/A prior written notice of its
desire to terminate this agreement. Under this evergreen provision, parties
capable of giving notice of termination may include only Shipper (unilateral
evergreen) or may include both Shipper and GTN (bilateral evergreen).


IV
Points of Receipt and Delivery


4.1
The point(s) of receipt of gas deliveries to GTN is as designated in Exhibit A,
attached hereto.


 
 

--------------------------------------------------------------------------------

 



4.2
The point(s) of delivery of gas to Shipper is as designated in Exhibit A,
attached hereto.



4.3
Shipper shall deliver or cause to be delivered to GTN the gas to be transported
hereunder at pressures sufficient to deliver such gas into GTN's system at the
point(s) of receipt. GTN shall deliver the gas to be transported hereunder to or
for the account of Shipper at the pressures existing in GTN's system at the
point(s) of delivery.



V
Operating Procedure


5.1
Shipper shall conform to the operating procedures set forth in GTN's
Transportation General Terms and Conditions.



5.2
Nothing in Section 5.1 shall compel GTN to transport gas pursuant to Shipper's
request on any given day. GTN shall have the right to interrupt or curtail the
transport of gas for the account of Shipper pursuant to GTN's Transportation
General Terms and Conditions applicable to Rate Schedule FTS-1.



VI
Rate(s), Rate Schedules,
and General Terms and Conditions of Service


6.1
Shipper shall pay GTN each month for services rendered pursuant to this
Agreement in accordance with GTN's Rate Schedule FTS-1, or superseding rate
schedule(s), on file with and subject to the jurisdiction of FERC. In the event
GTN and Shipper agree on a Negotiated Rate, that rate, and any provisions
governing such Negotiated Rate, shall be set forth in Exhibit B attached hereto.



6.2
Shipper shall compensate GTN each month for compressor station fuel, line loss
and other unaccounted for gas associated with this transportation service
provided herein in accordance with GTN's Rate Schedule FTS-l, or superseding
rate schedule(s), on file with and subject to the jurisdiction of FERC.



6.3
This Agreement in all respects shall be and remains subject to the applicable
provisions of Rate Schedule FTS-1, or superseding rate schedule(s) and of the
applicable Transportation General Terms and Conditions of GTN's FERC Gas Tariff,
Fourth Revised Volume No. 1-A on file with the FERC, all of which are by this
reference made a part hereof.


 
 

--------------------------------------------------------------------------------

 

6.4
GTN shall have the unilateral right from time to time to propose and file with
FERC such changes in the rates and charges applicable to transportation services
pursuant to this Agreement, the rate schedule(s) under which this service is
hereunder provided, or any provisions of GTN's Transportation General Terms and
Conditions applicable to such services. Shipper shall have the right to protest
any such changes proposed by GTN and to exercise any other rights that Shipper
may have with respect thereto.



VII
Miscellaneous


7.1
This Agreement shall be interpreted according to the laws of the State of
California.



7.2
Shipper warrants that upstream and downstream transportation arrangements are in
place, or will be in place as of the requested effective date of service, and
that it has advised the upstream and downstream transporters of the receipt and
delivery points under this Agreement and any quantity limitations for each point
as specified on Exhibit(s) A attached hereto.



7.3
Shipper agrees to indemnify and hold GTN harmless for refusal to transport gas
hereunder in the event any upstream or downstream transporter fails to receive
or deliver gas as contemplated by this Agreement.



7.4
Unless herein provided to the contrary, any notice called for in this Agreement
shall be in writing and shall be considered as having been given if delivered by
registered mail or telex with all postage or charges prepaid, to either GTN or
Shipper at the place designated below. Routine communications, including monthly
statements and payment, shall be considered as duly delivered when received by
ordinary mail. Unless changed, the addresses of the parties are as follows:



"GTN"                       GAS TRANSMISSION NORTHWEST CORPORATION
717 Texas Street, Suite 2400
Houston, Texas 77002-2761
Attention: Commercial Services


"Shipper"                       Northwest Natural Gas
Company                                                                                        
220 NW Second
Ave                                                                                        


Portland, Oregon,
97209                                                                                        


Attention: Randy
Friedman                                                                                        
 
 
7.5
A waiver by either party of anyone or more defaults by the other hereunder shall
not operate as a waiver of any future default or defaults, whether of a like or
of a different character.


 
 

--------------------------------------------------------------------------------

 

7.6
This Agreement may only be amended by an instrument in writing executed by both
parties hereto.



7.7
Nothing in this Agreement shall be deemed to create any rights or obligations
between the parties hereto after the expiration of the term set forth herein,
except that termination of this Agreement shall not relieve either party of the
obligation to correct any quantity imbalances or Shipper of the obligation to
pay any amounts due hereunder to GTN.



7.8
This Agreement shall terminate upon the expiration of any transportation
authority which is not superseded, for whatever reason, by permanent
transportation authority.



7.9
Exhibit(s) A attached hereto is/are incorporated herein by reference and made a
part hereof for all purposes.



IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


 
GAS TRANSMISSION NORTHWEST CORPORATION


By:           
Name:
­                                                                        Joseph
Pollard 
Title:           Director, Commercial
Services                                                              


By:           
Name:
­                                                                        Dean
Ferguson 
Title:           President                                                              




NORTHWEST NATURAL GAS COMPANY


Contract electronically signed by Robert
By:           McAnally on Pacific
Express.                                                              
Name:
­                                                                        Robert
McAnally 
Title:           Admin, Gas
Acquisition                                                              



 
 

--------------------------------------------------------------------------------

 













EXHIBIT A
TO THE FIRM TRANSPORTATION AGREEMENT
Dated: 16th day of February, 2011


Between
GAS TRANSMISSION NORTHWEST CORPORATION


and


NORTHWEST NATURAL GAS COMPANY






Receipt Point
 
Delivery Point
 
Maximum Daily Quantity
(Delivered)
MMBtu/d
 
Kingsgate
Stanfield
 
56000
 





